UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1277


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee,

          and

COLUMBIA, SOUTH CAROLINA, CITY OF,

                Respondent.



                              No. 13-1278


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, THE STATE OF,

                Respondent – Appellee,

          and

COLUMBIA, SOUTH CAROLINA, CITY OF,

                Respondent.
                             No. 13-1595


MARIE THERESE ASSA’AD-FALTAS,

                Petitioner - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; THE CITY OF COLUMBIA, SOUTH
CAROLINA, hereinafter “the city”,

                Respondents – Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Aiken.   Terry L. Wooten, Chief District
Judge.    (1:13-cv-00034-TLW; 1-13-cv-00035-TLW; 1:13-cv-00032-
TLW)


Submitted:   July 18, 2013                 Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              In these consolidated appeals, Marie Therese Assa’ad-

Faltas seeks to appeal the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on

her petitions seeking federal habeas relief.                      Assa’ad-Faltas has

also filed motions for summary disposition and for oral argument

via video-conference in Appeal Nos. 13-1277 and 13-1278, and in

Appeal No. 13-1595, she has filed motions to be declared the

prevailing party and awarded costs, to exceed the informal brief

length limitations, and for an extension of time to file her

informal brief.

              The    orders       Assa’ad-Faltas       seeks     to    appeal    are     not

appealable      unless        a    circuit       justice    or        judge     issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability        will    not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies         this    standard   by

demonstrating        that     reasonable         jurists   would        find    that     the

district      court’s      assessment      of    the   constitutional          claims     is

debatable     or     wrong.        Slack   v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

                                             3
ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that     Assa’ad-Faltas        has   not       made   the        requisite     showing.

Accordingly,       although     we   grant       Assa’ad-Faltas’s          motions     to

exceed     the    informal     brief      length      limitations        and    for    an

extension of time to file her informal brief in Appeal No. 13-

1595,    we      deny    Assa’ad-Faltas’s        remaining        motions,      deny   a

certificate       of    appealability      and     dismiss       the    appeals.       We

dispense      with      oral   argument     because        the    facts      and   legal

contentions       are   adequately     presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                           4